Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	Authorization for this examiner’s amendment was given in a telephone interview  Brian n tufte  , (Reg. No. 38,638) on  06 September 2022.

 The claim has been amended as follows: 

1.	(Currently Amended) A system (100), comprising:
	a message broker (108) operatively coupled to a data acquisition (DAQ) system, the message broker receiving data including point values from the data acquisition (DAQ) system (106), wherein at least some of the point values include a site identifier and a sample frequency;
	a first building management system (BMS) instance (104) connected to the message broker (108), wherein the first BMS instance (104) executes instructions to: 
process a first portion of the DAQ data including configuring a point history of the first portion of the DAQ data, to a server, and saving the point history of the first portion of the DAQ data to a database, wherein saving the point history of the first portion of the DAQ data to the database includes:
locking a resource lock of the database;
traversing the point history of the first portion of the DAQ data;
grouping the point history of the first portion of the DAQ data by the site identifier and the sample frequency; and
determining whether the point history of the first portion of the DAQ data has been saved to the database, and if so, releasing the resource lock; and

	a second BMS instance (104) connected to the message broker (108), wherein the second BMS instance (104) executes instructions to: 
process a second portion of the DAQ data, wherein the second portion of the DAQ data is different from the first portion of the DAQ data, wherein processing the second portion of the DAQ data includes , to a server, and saving the point history of the second portion of the DAQ data to the database, wherein saving the point history of the second portion of the DAQ data to the database includes: 
locking the resource lock of the database;
traversing the point history of the second portion of the DAQ data;
grouping the point history of the second portion of the DAQ data by the site identifier and the sample frequency; and
determining whether the point history of the second portion of the DAQ data has been saved to the database, and if so, releasing the resource lock; and

	a web application (118) connected to the message broker (108), the web application generating a notification of a change in point value of a portion of the first portion or the second portion of the DAQ data;
	wherein the first BMS instance (104) and the second BMS instance (104) are each virtually provisioned with a plurality of computing resources that are available in a computing environment (102, 502), and are ultimately executed on hardware.



12.	(Currently Amended) A system, comprising:
	a message broker including a change of value (COV) queue, wherein the COV queue receives DAQ data including point values from a data acquisition (DAQ) system, wherein at least some of the point values include a site identifier and/or a sample frequency;
	a plurality of building management system (BMS) instances operatively connected to the message broker, wherein the plurality of BMS instances are each virtually provisioned with a plurality of computing resources that are available in a computing environment and are ultimately executed on hardware, wherein each particular BMS instance of the plurality of BMS instances executes instructions to: 
process a respective portion of the DAQ data including configuring a point history of the respective portion of the DAQ data and synchronizing the point history of the respective portion of the DAQ data to a server; and
save the a database[[;]], including:
locking a resource lock of the database;
traversing the point history of the respective portion of the DAQ data;
grouping the point history of the respective portion of the DAQ data by the site identifier and/or the sample frequency; and
determining whether the point history of the respective portion of the DAQ data has been saved to the database, and if so, releasing the lock resource;
	a web application connected to the message broker via a streaming text-oriented message protocol (STOMP) WebSocket communications protocol included with the message broker and generates a notification of a change in point value of the DAQ data; and
	a computing device including a user interface, the computing device displays the notification of the change in point value via a display.

13.	(Canceled)

15.	(Canceled)

16.	(Currently Amended) The system of claim [[13]] 12, wherein the database is 
	
	
	

18.	(Currently Amended) A method for notification of a change in point value, comprising:
	receiving, via a change of value (COV) queue included in a message broker, data including point values from a data acquisition (DAQ) system, wherein at least some of the point values include a site identifier and a sample frequency;
	processing, via a respective building management system (BMS) instance of a plurality of BMS instances each virtually provisioned with a plurality of computing resources that are available in a computing environment and executed by hardware, a respective portion of the DAQ data, including:

configuring a point history of the respective portion of the DAQ data;
synchronizing the point history of the respective portion of the DAQ data to a server 
saving the an in-memory database, including:
locking a resource lock of the in-memory database;
traversing the point history of the respective portion of the DAQ data;
grouping the point history of the respective portion of the DAQ data by the site identifier and the sample frequency; and
determining whether the point history of the respective portion of the DAQ data has been saved to the in-memory database, and if so, releasing the resource lock;
connecting, via a streaming text-oriented message protocol (STOMP) WebSocket communications protocol included with the message broker, a web application to the message broker;
listening, by the web application, for a change in a point value of a portion of the DAQ data; 
generating, by the web application in response to a change in point value, a notification; and
displaying, on a user interface of a computing device, the notification of the change in point value via a display.


21.	(Canceled)

22.	(Currently Amended) The method of claim 18 [[21]], wherein the method includes:
	
	
	in response to determining that the of the respective portion of the DAQ data has not yet been saved to the in-memory database 
retrieving, by the in-memory database, the point value of each data point of the respective portion of the DAQ data;
saving, by the in-memory database, the point value of each data point of the respective portion of the DAQ data into a no structured query language (NoSQL) database;
setting, by the in-memory database, a point history flag in the in-memory database; and
releasing, by the in-memory database, the resource lock.



Allowable Subject Matter
Claims 1-8, 11-12, 14, 16-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record. 
Independent Claims 1, 12 and 18 are very close to Aggarwal et al. (US 9,612,585), Berges Gonzalez et al. (US 2012/0290230)  and Maseng et al. (US 2018/0278434) . However,  the features “ configuring a point history of the respective portion of the DAQ data; synchronizing the point history of the respective portion of the DAQ data to a server ; and saving the point history of the respective portion of the DAQ data to  an in-memory database, including: locking a resource lock of the in-memory database; traversing the point history of the respective portion of the DAQ data; grouping the point history of the respective portion of the DAQ data by the site identifier and the sample frequency; and determining whether the point history of the respective portion of the DAQ data has been saved to the in-memory database, and if so, releasing the resource lock; connecting, via a streaming text-oriented message protocol (STOMP) WebSocket communications protocol included with the message broker, a web application to the message broker.” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings.

 	Dependent claims 2-8, 11, 14, 16-17, 19-20 and 22 are allowed as they depend upon allowable independent Claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        9/09/2022

/ABDOU K SEYE/Examiner, Art Unit 2194